Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 19, 2022 has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 5 of claim 1, “the target display screen” should be  - - a target display screen - - .  Similar informalities exist in claims 10, 19 and 20.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-10, 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HWANG (US 2014/0104141).

As per claim 1 HWANG depicts in figures 1-3 and 5 and discloses: A projection method, comprising: obtaining information from at least one sensing apparatus 140 {figure 1}; determining, based on the information, whether a projection trigger condition is satisfied; wherein the projection trigger condition comprises one or more of: a first device 100 { figure 5 } is facing the target display screen 200 { [0106] FIG. 5 shows another example in which the screen of an external display device (e.g., TV) 200 operating in conjunction with the mobile terminal (e.g., a smart phone) 100 is controlled in the state in which the N screen function has been activated in accordance with the driving method of the mobile terminal 100 shown in FIG. 2. Note: figure 5b shows device 100 facing screen 200}; a hand is approaching the target display screen 200; a first distance from the hand to the target display screen 200 being less than a preset value; or the first device 100 being held { [0107] FIG. 5(a) shows that the execution screen of a document application is displayed in the smart phone 100 and the TV 200, operating in conjunction with each other, in response to the activation of the N screen function. In the state of FIG. 5(a), a user lifts up the top of the smart phone 100. In response thereto, the controller 180 of the smart phone 100 can perform control so that the execution screen of a racing game application being executed in the smart phone 100 is displayed in the TV 200 and a user interface for performing the racing game is displayed in the smart phone 100, as shown in FIG. 5(b). } ; and when the projection trigger condition is satisfied, either: displaying screen content of the first device 100 on the target display screen 200; or instructing the first device 100 to display the screen content on the target display screen 200. { [0098] In the state of FIG. 3(a), a user raises the top of the smart phone 100. In response thereto, the controller 180 of the smart phone 100 controls the smart phone 100 and the TV 200 so that the execution screen of the moving image application is displayed in the TV 200 as shown in FIG. 3(b). That is, FIG. 3 shows an example in which the movement of the first type of the mobile terminal 100 described with reference to FIG. 2 corresponds to a movement in which the top of the mobile terminal 100 is lifted up.}

As per claim 3 HWANG discloses: The projection method of claim 1, further comprising: determining a posture of the first device 100; and determining, based on the posture, a projection display mode of the target display screen 200. { figure 3 & [0098] In the state of FIG. 3(a), a user raises the top of the smart phone 100. In response thereto, the controller 180 of the smart phone 100 controls the smart phone 100 and the TV 200 so that the execution screen of the moving image application is displayed in the TV 200 as shown in FIG. 3(b). That is, FIG. 3 shows an example in which the movement of the first type of the mobile terminal 100 described with reference to FIG. 2 corresponds to a movement in which the top of the mobile terminal 100 is lifted up. Also see [0096], [0097] & [0099]-[0107]}

As per claim 4 HWANG discloses: The projection method of claim 1, further comprising: obtaining authorization information of the first device 100; and displaying the screen content on the target display screen 200 when the projection trigger condition is satisfied. {figure 3 & [0090] When the movement of the first type of the mobile terminal 100 is sensed, the controller 180 of the mobile terminal 100 sets the display device as means for outputting a second application at step S110. That is, the execution screen of the second application is displayed in the display means of the display device, and an audio signal according to the execution of the second application is outputted to the audio output means of the display device. This may mean that the display device has been set as means for executing the N screen function (i.e., content sharing means) for the second application. In this specification, the meaning that the display device has been set as means for outputting a specific application being executed in the mobile terminal 100, as described above, may mean that the display device has been set as means for executing the N screen function (i.e., content sharing means) for the specific application. Also see [0096]-[0107] }

As per claim 5 HWANG discloses: The projection method of claim 1, wherein obtaining the information comprises obtaining first image information from a first sensing apparatus 141, and wherein the projection method further comprises determining, based on the first image information, the display screen orientation. { figure 3 & [0097] FIG. 3(a) shows that the execution screen of a document application is displayed in the TV 200, that is, a display device connected to the smart phone 100, and that the execution screen of a moving image application is displayed in the smart phone 100 in the state in which the N screen function has been activated. Also see [0096] & [0098]-[0107] }

As per claim 6 HWANG discloses: The projection method claim 5, wherein determining whether the projection trigger condition is satisfied comprises determining, based on the first image information, that the first device 100 is held. {figure 3 & [0090] When the movement of the first type of the mobile terminal 100 is sensed, the controller 180 of the mobile terminal 100 sets the display device as means for outputting a second application at step S110. That is, the execution screen of the second application is displayed in the display means of the display device, and an audio signal according to the execution of the second application is outputted to the audio output means of the display device. This may mean that the display device has been set as means for executing the N screen function (i.e., content sharing means) for the second application. In this specification, the meaning that the display device has been set as means for outputting a specific application being executed in the mobile terminal 100, as described above, may mean that the display device has been set as means for executing the N screen function (i.e., content sharing means) for the specific application. Also see [0096]-[0107] }

As per claim 7 HWANG discloses: The projection method of claim 6, wherein a same neural network model is used to determine the display screen orientation and that the first device 100 is held. { [0057] And the sensing unit 140 can sense a change of the position of the mobile terminal 100, a movement of the mobile terminal or a gesture of the user using a gesture detecting sensor 141. Furthermore, the sensing unit 140 can sense whether the power supply 190 supplies power and whether the interface 170 is connected to an external device. The sensing unit 140 can include a proximity sensor. Note: “same neural network” has not been set forth with any specificity to distinguish over the detecting sensors of HWANG}

As per claim 8 HWANG discloses: The projection method of claim 1, wherein obtaining the information comprises obtaining first image information from a first sensing apparatus 141, and wherein determining whether the projection trigger condition is satisfied comprises determining, based on the first image information, that there is the action of the hand approaching the target display screen 200. { figure 3 & [0097] FIG. 3(a) shows that the execution screen of a document application is displayed in the TV 200, that is, a display device connected to the smart phone 100, and that the execution screen of a moving image application is displayed in the smart phone 100 in the state in which the N screen function has been activated. Also see [0096] & [0098]-[0107] }

As per claim 9 HWANG discloses: The projection method of claim 1, wherein obtaining the information comprises obtaining, from a first sensing apparatus 141, distance information about a second distance from the hand to the first sensing apparatus 141 , and wherein determining whether the projection trigger condition is satisfied comprises determining, based on the distance information, that the first distance is less than the preset value. { [0070] The proximity sensor senses proximity touch and a proximity touch pattern (for example, a proximity touch distance, a proximity touch direction, a proximity touch velocity, a proximity touch time, a proximity touch position, and a proximity touch moving state). Information corresponding to the sensed proximity touch action and proximity touch pattern can be displayed on the touch screen. Also see [0096]-[0107]}

As per claim 10 HWANG depicts in figures 1-3 discloses: A projection device, comprising: a memory 160 {figure 1} configured to store a program; and a processor 180 {figure 1} coupled to the memory 160 and configured to execute the program to cause the projection device to: obtain information from at least one sensing apparatus 140; determine, based on the information, whether a projection trigger condition is satisfied; wherein the projection trigger condition comprises one or more of: a first device 100 { figure 5 } is facing the target display screen 200 { [0106] FIG. 5 shows another example in which the screen of an external display device (e.g., TV) 200 operating in conjunction with the mobile terminal (e.g., a smart phone) 100 is controlled in the state in which the N screen function has been activated in accordance with the driving method of the mobile terminal 100 shown in FIG. 2. Note: figure 5b shows device 100 facing screen 200}; a hand is approaching the target display screen 200; a first distance from the hand to the target display screen 200 being less than a preset value; or the first device 100 being held { [0107] FIG. 5(a) shows that the execution screen of a document application is displayed in the smart phone 100 and the TV 200, operating in conjunction with each other, in response to the activation of the N screen function. In the state of FIG. 5(a), a user lifts up the top of the smart phone 100. In response thereto, the controller 180 of the smart phone 100 can perform control so that the execution screen of a racing game application being executed in the smart phone 100 is displayed in the TV 200 and a user interface for performing the racing game is displayed in the smart phone 100, as shown in FIG. 5(b). } ; and when the projection trigger condition is satisfied, either: display screen content of the first device 100 on the target display screen 200; or instruct the first device 100 to display the screen content on the target display screen 200. { [0098] In the state of FIG. 3(a), a user raises the top of the smart phone 100. In response thereto, the controller 180 of the smart phone 100 controls the smart phone 100 and the TV 200 so that the execution screen of the moving image application is displayed in the TV 200 as shown in FIG. 3(b). That is, FIG. 3 shows an example in which the movement of the first type of the mobile terminal 100 described with reference to FIG. 2 corresponds to a movement in which the top of the mobile terminal 100 is lifted up.}

As per claim 12 HWANG discloses: The projection device of claim 10, wherein when the program is executed by the processor 180, the processor 180 further causes the projection device to: determine a posture of the first device 100; and determine, based on the posture, a projection display mode of the target display screen 200. { figure 3 & [0098] In the state of FIG. 3(a), a user raises the top of the smart phone 100. In response thereto, the controller 180 of the smart phone 100 controls the smart phone 100 and the TV 200 so that the execution screen of the moving image application is displayed in the TV 200 as shown in FIG. 3(b). That is, FIG. 3 shows an example in which the movement of the first type of the mobile terminal 100 described with reference to FIG. 2 corresponds to a movement in which the top of the mobile terminal 100 is lifted up. Also see [0096], [0097] & [0099]-[0107]}

As per claim 13 HWANG discloses: The projection device of claim 10, wherein when the program is executed by the processor 180, the processor 180 further causes the projection device to: obtain authorization information of the first device 100; and display the screen content on the target display screen 200 when the projection trigger condition is satisfied. {figure 3 & [0090] When the movement of the first type of the mobile terminal 100 is sensed, the controller 180 of the mobile terminal 100 sets the display device as means for outputting a second application at step S110. That is, the execution screen of the second application is displayed in the display means of the display device, and an audio signal according to the execution of the second application is outputted to the audio output means of the display device. This may mean that the display device has been set as means for executing the N screen function (i.e., content sharing means) for the second application. In this specification, the meaning that the display device has been set as means for outputting a specific application being executed in the mobile terminal 100, as described above, may mean that the display device has been set as means for executing the N screen function (i.e., content sharing means) for the specific application. Also see [0096]-[0107] }

As per claim 14 HWANG discloses: The projection device of claim 10, wherein when the program is executed by the processor 180 {figure 1}, the processor 180 causes the projection device to obtain the information by causing the projection device to obtain first image information from a first sensing apparatus 141, and wherein when the program is executed by the processor 180, the processor 180 further causes the projection device to determine, based on the first image information, the display screen orientation. { figure 3 & [0097] FIG. 3(a) shows that the execution screen of a document application is displayed in the TV 200, that is, a display device connected to the smart phone 100, and that the execution screen of a moving image application is displayed in the smart phone 100 in the state in which the N screen function has been activated. Also see [0096] & [0098]-[0107] }

As per claim 15 HWANG discloses: The projection device of claim 14, wherein when the program is executed by the processor 180 {figure 1}, the processor 180 causes the projection device to determine whether the projection trigger condition is satisfied by causing the projection device to determine, based on the first image information, that the first device 100 is held. {figure 3 & [0090] When the movement of the first type of the mobile terminal 100 is sensed, the controller 180 of the mobile terminal 100 sets the display device as means for outputting a second application at step S110. That is, the execution screen of the second application is displayed in the display means of the display device, and an audio signal according to the execution of the second application is outputted to the audio output means of the display device. This may mean that the display device has been set as means for executing the N screen function (i.e., content sharing means) for the second application. In this specification, the meaning that the display device has been set as means for outputting a specific application being executed in the mobile terminal 100, as described above, may mean that the display device has been set as means for executing the N screen function (i.e., content sharing means) for the specific application. Also see [0096]-[0107] }

As per claim 16 HWANG discloses: The projection device of claim 15, wherein the processor 180 is configured to use a same neural network model to determine the display screen orientation and that the first device 100 is held. { [0057] And the sensing unit 140 can sense a change of the position of the mobile terminal 100, a movement of the mobile terminal or a gesture of the user using a gesture detecting sensor 141. Furthermore, the sensing unit 140 can sense whether the power supply 190 supplies power and whether the interface 170 is connected to an external device. The sensing unit 140 can include a proximity sensor. Note: “same neural network” has not been set forth with any specificity to distinguish over the detecting sensors of HWANG}

As per claim 17 HWANG discloses: The projection device of claim 10, wherein when the program is executed by the processor 180 {figure 1}, the processor 180 causes the projection device to obtain the information by causing the projection device to obtain first image information from a first sensing apparatus 141, and wherein when the program is executed by the processor 180, the processor 180 causes the projection device to determine whether the projection trigger condition is satisfied by causing the projection device to determine, based on the first image information, that there is the action of the hand approaching the target display screen 200. { figure 3 & [0097] FIG. 3(a) shows that the execution screen of a document application is displayed in the TV 200, that is, a display device connected to the smart phone 100, and that the execution screen of a moving image application is displayed in the smart phone 100 in the state in which the N screen function has been activated. Also see [0096] & [0098]-[0107] }

As per claim 18 HWANG discloses: The projection device of claim 10, wherein when the program is executed by the processor 180 {figure 1}, the processor 180 causes the projection device to obtain the information by causing the projection device to obtain, from a first sensing apparatus 141 {figure 1}, distance information about a second distance from the hand to the first sensing apparatus 141, and wherein when the program is executed by the processor 180, the processor 180 causes the projection device to determine whether the projection trigger condition is satisfied by causing the projection device to determine, based on the distance information, that the first distance is less than the preset value. { [0070] The proximity sensor senses proximity touch and a proximity touch pattern (for example, a proximity touch distance, a proximity touch direction, a proximity touch velocity, a proximity touch time, a proximity touch position, and a proximity touch moving state). Information corresponding to the sensed proximity touch action and proximity touch pattern can be displayed on the touch screen. Also see [0096]-[0107] }

As per claim 19 HWANG depicts in figures 1-3 and discloses: A projection system, comprising: a target display screen 200 {figure 3}; and at least one processor 180 {figure 1} coupled to the target display screen 200 and configured to: obtain information from at least one sensing apparatus 140; determine, based on the information, whether a projection trigger condition is satisfied; wherein the projection trigger condition comprises one or more of: a first device 100 { figure 5 } is facing the target display screen 200 { [0106] FIG. 5 shows another example in which the screen of an external display device (e.g., TV) 200 operating in conjunction with the mobile terminal (e.g., a smart phone) 100 is controlled in the state in which the N screen function has been activated in accordance with the driving method of the mobile terminal 100 shown in FIG. 2. Note: figure 5b shows device 100 facing screen 200}; a hand is approaching the target display screen 200; a first distance from the hand to the target display screen 200 being less than a preset value; or the first device 100 being held { [0107] FIG. 5(a) shows that the execution screen of a document application is displayed in the smart phone 100 and the TV 200, operating in conjunction with each other, in response to the activation of the N screen function. In the state of FIG. 5(a), a user lifts up the top of the smart phone 100. In response thereto, the controller 180 of the smart phone 100 can perform control so that the execution screen of a racing game application being executed in the smart phone 100 is displayed in the TV 200 and a user interface for performing the racing game is displayed in the smart phone 100, as shown in FIG. 5(b). } ;
and when the projection trigger condition is satisfied, either: display screen content of a first device 100 on the target display screen 200; or instruct the first device 100 to display the screen content on the target display screen 200. { [0098] In the state of FIG. 3(a), a user raises the top of the smart phone 100. In response thereto, the controller 180 of the smart phone 100 controls the smart phone 100 and the TV 200 so that the execution screen of the moving image application is displayed in the TV 200 as shown in FIG. 3(b). That is, FIG. 3 shows an example in which the movement of the first type of the mobile terminal 100 described with reference to FIG. 2 corresponds to a movement in which the top of the mobile terminal 100 is lifted up.}

As per claim 20 HWANG depicts figures 1-3 and discloses: A computer program product comprising instructions that are stored on a non-transistory computer-readable medium and that, when executed by a processor 180 {figure 1}, cause a projection device to: obtain information from at least one sensing apparatus 140; determine, based on the information, whether a projection trigger condition is satisfied; wherein the projection trigger condition comprises one or more of: a first device 100 { figure 5 } is facing the target display screen 200 { [0106] FIG. 5 shows another example in which the screen of an external display device (e.g., TV) 200 operating in conjunction with the mobile terminal (e.g., a smart phone) 100 is controlled in the state in which the N screen function has been activated in accordance with the driving method of the mobile terminal 100 shown in FIG. 2. Note: figure 5b shows device 100 facing screen 200}; a hand is approaching the target display screen 200; a first distance from the hand to the target display screen 200 being less than a preset value; or the first device 100 being held { [0107] FIG. 5(a) shows that the execution screen of a document application is displayed in the smart phone 100 and the TV 200, operating in conjunction with each other, in response to the activation of the N screen function. In the state of FIG. 5(a), a user lifts up the top of the smart phone 100. In response thereto, the controller 180 of the smart phone 100 can perform control so that the execution screen of a racing game application being executed in the smart phone 100 is displayed in the TV 200 and a user interface for performing the racing game is displayed in the smart phone 100, as shown in FIG. 5(b). } ;
 and when the projection trigger condition is satisfied, either: display screen content of a first device 100 {figure 3} on a target display screen 200; or instruct the first device 100 to display the screen content on the target display screen 200. { [0098] In the state of FIG. 3(a), a user raises the top of the smart phone 100. In response thereto, the controller 180 of the smart phone 100 controls the smart phone 100 and the TV 200 so that the execution screen of the moving image application is displayed in the TV 200 as shown in FIG. 3(b). That is, FIG. 3 shows an example in which the movement of the first type of the mobile terminal 100 described with reference to FIG. 2 corresponds to a movement in which the top of the mobile terminal 100 is lifted up.}


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over HWANG (US 2014/0104141) in view of Vartiainen et al (US 2009/0086042).

Regarding claims 2 and 11 HWANG is silent as to: wherein the projection trigger comprises the first device is facing the target display screen, the hand is approaching the target display screen, and the first device is being held.  With respect to claims 2 and 11 Vartiainen et al discloses: the projection trigger comprises the first device is facing the target display screen, the hand is approaching the target display screen, and the first device is being held { [0073] Gestures are generally known specific kind of interaction mechanisms, e.g. strokes, or in general, specific movement of the device 10 pointed to the screen 13 that is performed in this case with the mobile phone 10, 10.1, 10.2 and that is used for performing a previously defined action(s). One example of this is a gesture of moving the phone 10 away or towards the screen 12' by using of which movement can be activate as a intention to copy from or paste to the visually interactive screen 12' at/from a particular location. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to  .  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd